DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed February 5th, 2021 has been entered. Claims 1 – 5, 8, 10, 12 – 13, 16, 19 – 21, 24 – 26 and 30 – 31 are pending in the application. 

Drawings
The drawings filed on November 13th, 2017 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The limitation “designated install direction” to a vehicle inner/outer side orientation when the pneumatic tire is installed on a vehicle, found in claims 1, 27 and 28, is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 203902168U, using the attached English translation) in view of Suga (US 2015/0075686).
Regarding claim 1, Fan teaches a tire comprising a tread portion with a first shoulder main groove (ref. #4) extending continuously in a tire circumferential direction on the side of a first tread edge to form a shoulder land portion between the tread edge and the shoulder main groove (Fig. 1), a second shoulder main groove (ref. #5) extending continuously in the tire circumferential direction on the side of a second tread edge to form a second shoulder land portion between the tread edge and the shoulder main groove (Fig. 1), and a first middle land portion adjacent to the first shoulder land portion through the first shoulder main groove (Fig. 1); the shoulder land portions being provided with a plurality of shoulder lug grooves (ref. #2) each extending inwardly 
Yet, in a similar field of endeavor, Suga discloses a tire comprising a tread portion being provided with a first shoulder main groove (Fig. 2, ref. #58) extending continuously in a tire circumferential direction to form a first shoulder land portion (Fig. 2, ref. #66) between the tread edge and the shoulder main groove (Fig. 2), and a second shoulder main groove (Fig. 2, ref #58) extending continuously in the tire circumferential direction with a width smaller than a width of the first shoulder main groove (Para. 40, Wi is the smallest groove width) to form a shoulder land portion (Fig. 2, ref #68) between the tread edge and the shoulder main groove,

Regarding claim 2, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Furthermore, Suga shows shoulder lug grooves with a shallow bottom portion (Fig. 3, ref #68c) on an inner end portion of the tire axial direction, followed by a deeper bottom portion (Fig. 3, Para. 44).
Regarding claim 3, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Furthermore, Suga provides a crown main groove (Fig. 2, ref #52) extending in the circumferential direction between a first shoulder main groove (ref. #56) and a second shoulder main groove (ref. #58). This crown main groove has a smaller width than the first shoulder main groove and a larger width than a second shoulder main groove (Para. 40, Table 1).
Regarding claim 13, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Additionally, Fan discloses the angle of the first portion and an angle of the second portion are in a range from 10 to 20 degrees with respect to the tire axial direction (Para. 24). It would have been obvious to one of ordinary skill in the art at the time to set the angle of the third portion in a range of 70 to 80 degrees based on Fig. 1 of Fan and routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 16, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Additionally, Fan discloses the middle land portion is provided with only the plurality of middle narrow grooves (Fig. 1).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Suga as applied to claim 3 above, and further in view of Nagahara (US 2015/0231929).
Regarding claim 4, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Additionally, Suga teaches a middle land portion (Fig. 2, ref. #64) between the shoulder main groove (Fig. 2, ref. #58) and a crown main groove (Fig. 2, ref. #54). Suga also teaches a plurality of first middle narrow grooves extending from the crown main groove and terminating within the middle land portion (Fig. 2, ref. #64A), with a plurality of second middle narrow grooves extending from the shoulder main groove and terminated within the middle land portion (Fig. 2, ref. #64B). However, these references do not explicitly teach the second middle narrow grooves as shorter than the lengths of the first middle narrow grooves in the axial direction.
However, in a similar field of endeavor, Nagahara discloses a pneumatic tire with a tread portion provided with circumferentially extending main grooves and lateral grooves (Abstract). Nagahara teaches a middle land portion (Fig. 3, ref #9) with a plurality of second middle narrow grooves (Fig. 4, ref. #16) extending from the crown main groove (Fig. 3, ref #6) and a plurality of first middle narrow grooves extending from a shoulder groove (Fig. 3, ref. #4). Furthermore, Nagahara teaches the length of the second middle narrow grooves as shorter than the length of the first middle narrow grooves since the second middle narrow groove can be 40% of the axial width of the middle land portion (Para. 46), while the first middle narrow groove can be 60% of the axial width of the middle land portion (Para. 52).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the second middle narrow grooves shorter than the first middle narrow groove, as taught by Nagahara. One would be motivated to make this adjustment to offer high pattern rigidity and drainage performance in the middle land portion (Para. 52).
Regarding claim 5, Fan in view of Suga and Nagahara teaches the invention disclosed in claim 4, as described above. Additionally, Nagahara shows the second middle narrow grooves .

Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Suga as applied to claim 1 above, and further in view of Fukazawa (JP 200168317A, using the English translation of record)
Regarding claim 8, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. However, these references do not teach a broader width and sipe section formed on the first and second portion of the grooves.
Yet in a similar field of endeavor, Fukazawa discloses a tire relating to the improvement of the tread pattern of a pneumatic tire that improves the wet performance and the wear resistance (Para. 1). This tread includes land portions comprising narrow grooves (ref. #6) having a first portion extending from a first groove, a second portion extending from an opposite groove, and a third portion arranged between the first portion and the second portion (Fig. 5; Para. 15). The first and second portions comprise a broader width portion and a sipe portion with a width narrower than the broader width portion and extending inwardly in a tire radial direction from a bottom of the broader width portion (Para. 15; Fig. 5).
Thus, it would have been obvious to one of ordinary skill in the art to modify the narrow grooves taught by Fan in view of Suga to include broader width and a sipe portion in the first and second portions of the narrow grooves. One would be motivated to make this modification to optimize the wet performance of the tire.
Regarding claim 10, Fan in view of Suga and Fukazawa teaches the invention disclosed in claim 8, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art that the third portion disclosed by Fukazawa has a depth the same as the maximum depth of the broader-width portions of the first and second portions, since the third portion and 
Regarding claim 12, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. However, these references don’t teach the second portion extending to be continuous smoothly to one of the plurality of narrow grooves through a crown main groove. Yet, Fukazawa discloses the second portion extending so as to be continuous smoothly to one of the plurality of first middle narrow grooves (ref. #7) through a crown main groove (Fig. 5). It would have been obvious to one of ordinary skill in the art to modify the arrangement of parts taught by Fan in view of Suga to smoothly extend the second portion through the crown main groove to a first middle narrow groove. Rearrangements of parts is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a rearrangement of parts limitation, and the device would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP § 2144.04.

Claims 19 – 21 and 24 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fan and Suga as applied to claim 1 above, and further in view of Sanae (US 2015/0210121).
Regarding claim 19, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. However, these references do not show a shoulder land portion with a plurality of sipes extending across the shoulder land portion.
Yet, in a similar field of endeavor, Sanae teaches a pneumatic tire with a tread portion with a center main groove, shoulder main grooves and shoulder land portions (Abstract). Additionally, Sanae shows a shoulder land portion (ref. #7) is provided with a plurality of shoulder sipes (ref. #23) extending completely across the shoulder land portion in the tire axial direction (Fig. 1).

Regarding claim 20, Fan in view of Suga and Sanae teaches the invention disclosed in claim 19, as described above. Additionally, Sanae discloses each of the shoulder sipes (ref. #23) comprising a first sipe portion extending at an angle equal to or less than 5 degrees with respect to the tire axial direction and located on the tread edge side (Fig. 5 shows a first sipe portion extending from the tread edge at an angle of 0 degrees with respect to the tire axial direction), and a second sipe portion connected to the first sipe portion and inclined at an angle that appears to be from 15 to 25 degrees with respect to the tire axial direction (Fig. 5). Additionally, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Regarding claim 21, Fan in view of Suga teaches the invention disclosed in claim 1, as described above. Yet, Sanae teaches shoulder lug grooves (ref. #22) comprising a first groove portion extending at an angle within 5 degrees with respect to the tire axial direction (Fig. 5 shows a first groove portion extending at 0 degrees) and a second groove portion connected to the first groove portion, the second groove portion extends such that a bent portion is formed between the first groove portion and the second groove portion (Fig. 5), and an angle of the second groove portion appears to be in a range from 10 to 20 degrees with respect to the tire axial direction (Fig. 5). Additionally, it has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 24, Fan in view of Suga and Sanae teaches the invention disclosed in claim 19, as described above. Furthermore, Sanae shows a narrow groove first portion (ref. #11c) 
Regarding claim 25, Fan in view of Suga and Sanae teaches the invention disclosed in claim 21, as described above. Furthermore, Sanae shows a shoulder land portion is provided with a plurality of shoulder sipes (ref. #23) extending completely across the shoulder land portion in the tire axial direction (Fig. 5), the inboard shoulder sipes comprise first sipe portions extending at 0 degrees with respect to the tire axial direction and located on the side of the inboard tread edge and a second sipe portion connected to the first sipe portion at a different angle with as to form a bent portion (Fig. 5).
Furthermore, the limitation of each first groove portion having a length greater than a distance from the tread edge to the respective bent portions is interpreted as a change in size limitation. A change in size is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 26, Fan in view of Suga and Sanae teaches the invention disclosed in claim 25, as described above. Furthermore, Fan shows the length of each first groove portion is in a range of from 0.50 to 0.60 times a width of a shoulder land portion in the tire axial direction (Fig. 1), and Sanae shows the distance of the bent portion to the tread edge is about in a range of from 0.40 times the width of the inboard shoulder land portion (Fig. 1)

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fan (CN 203902168U, using the attached English translation) in view of Suga (US 2015/0075686) and Fukazawa (JP 200168317A, using the English translation of record) 
Regarding claim 30, Fan teaches a tire comprising a tread portion with a first shoulder main groove (ref. #4) extending continuously in a tire circumferential direction on the side of a first tread edge to form a shoulder land portion between the tread edge and the shoulder main groove (Fig. 1), a second shoulder main groove (ref. #5) extending continuously in the tire circumferential direction on the side of a second tread edge to form a second shoulder land portion between the tread edge and the shoulder main groove (Fig. 1), and a first middle land portion adjacent to the first shoulder land portion through the first shoulder main groove (Fig. 1); the shoulder land portions being provided with a plurality of shoulder lug grooves (ref. #2) each extending inwardly in a tire axial direction from at least the tread edge and terminated within the shoulder land portion (Fig. 1; Para. 25); the first middle land portion being provided with a plurality of middle narrow grooves (ref. #1) extending completely across the middle land portion (Fig. 1), wherein each of the plurality of the middle narrow grooves comprises: a first portion extending from the inboard shoulder main groove and inclined in a first direction with respect to the tire axial direction (Fig. 1); a second portion extending from the crown main groove and inclined in the first direction with respect to the tire axial direction (Fig. 1); and a third portion arranged between the first portion and the second portion and inclined in a second direction opposite the first direction with respect to the tire axial direction (Fig. 1). Additionally, Fan appears to show a length in the tire axial direction of the third portion is smaller than a length in the tire axial direction of the first portion but greater than a length in the tire axial direction of the second portion (Fig. 1) It would have been obvious to one of ordinary skill in the art to specify the length of the first and second portions as disclosed in the instant claims, for the purpose of optimizing traction and handling characteristics on slippery surfaces. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05. However, Fan does not disclose the shoulder main grooves having different widths in the axial direction. 

It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Fan so the first shoulder main groove has a larger width than the second shoulder main groove, as taught by Suga. One would be motivated to make this modification to optimize the wear resistance and steering stability of the tire (Para. 41). However, these references don’t discloses the first and second portion with a broader width portion and sipe portion. 
Yet in a similar field of endeavor, Fukazawa discloses a tire relating to the improvement of the tread pattern of a pneumatic tire that improves the wet performance and the wear resistance (Para. 1). This tread includes land portions comprising narrow grooves (ref. #6) having a first portion extending from a first groove, a second portion extending from an opposite groove, and a third portion arranged between the first portion and the second portion (Fig. 5; Para. 15). The first and second portions comprise a broader width portion and a sipe portion with a width narrower than the broader width portion and extending inwardly in a tire radial direction from a bottom of the broader width portion (Para. 15; Fig. 5), while the third portion comprises a broader-width portion (Fig. 5). The broader width portions of the first second and third portions extend continuously in a constant width (Fig. 5).
Thus, it would have been obvious to one of ordinary skill in the art to modify the narrow grooves taught by Fan in view of Suga to include broader width and a sipe portion in the first and .

Allowable Subject Matter
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claim 31, specifically failing to teach first middle narrow grooves with a pair of groove edges, broader-width portion and sipe portion as described in the instant claim. Furthermore, in view of the prior art, these features along with the other limitations listed in the independent claims would not have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743